Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant has amended claims 1, 18 and 19 to recite new limitations, “wherein an area outside the adjusted display area of the display panel is a display filling area; and in the step of displaying on the display panel according to the adjusted display area after a data operation is performed according to the resolution of the source data and the resolution of the current display panel, the source data is displayed in the adjusted display area; and a filling picture is displayed in the filling area; wherein the filling picture is a black picture; wherein at least two actual display areas are arranged on the display panel, and the at least two display areas correspond to same or different source data; the display panel performs split-screen viewin, in obtained sources, each source may be correspondingly displayed in one area of a display screen, to display a plurality of pictures in one screen, and more pictures may be displayed according to adjusted requirements”. 
Examiner conducted search to find these limitations but could not find prior arts that would teach the limitations alone or in combination. Followings are the most relevant prior arts from the search.
Choi et al (PGPUB 2014/0298252 A1) – Choi teaches a display device with split screen mode for displaying multiple sources on single screen. However, Choi does not specifically teach how the resolution of each image relate to the resolution of the display device 100.
Bae et al (PGPUB 2017/0249919 A1) – Baek teaches a display device with resolution and aspect matching as shown in Figs. 8A-8C with black image in the unused portion of the display. However, Bae does not specifically teach split viewing mode for multiple images to be displayed on the single screen.
Paek et al (PGPUB 2006/0012616 A1) – Paek teaches a display device with resolution adjustment as shown in Fig. 4B. But, Paek does not specifically teach multi-viewing mode and the resolution processing as Applicant’s claim requires.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691